Citation Nr: 9906968	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The record shows that the veteran died on 
April [redacted], 1997, at the age of 81, due to dehydration 
as a consequence of dementia.

2.  Prior to the veteran's death, service connection had been 
granted for a duodenal ulcer, chronically active, and a 20 
percent disability rating was in effect at the time of the 
veteran's death.

3.  No competent medical evidence has been presented linking 
the veteran's death from dehydration as a consequence of 
dementia to his service or any event therein.

4.  The veteran was not continuously rated totally disabled 
for a period of ten or more years immediately preceding his 
death on April [redacted], 1997.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The provisions for entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1998).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the three elements of a well 
grounded claim for service connection are: 1) evidence of a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence; 
and 3) a nexus, or link, between the service related disease 
or injury and the current disability, as provided by 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
peptic ulcers (gastric and duodenal) are subject to 
presumptive service connection if manifested to a compensable 
degree within one year after separation from service.  
38 C.F.R. § 3.309(a) (1998).

With respect to the appellant's claim of entitlement to 
Dependency and Indemnity Compensation under provisions of 
38 U.S.C.A. § 1318, applicable VA regulation provides for 
payment of benefits to a deceased veteran's surviving spouse 
as if the veteran's death was service-connected if the 
veteran's death was not caused by the veteran's own willful 
misconduct and the veteran was in receipt of or was entitled 
to have been in receipt of compensation at the time of death 
for a service-connected disability which was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding death.  See 
38 C.F.R. § 3.22 (1998).

II.  Factual Background

Initially, the Board notes that at the time of the veteran's 
death, service connection was in effect for a chronically 
active duodenal ulcer, and a 20 percent disability rating had 
been assigned.

The pertinent clinical evidence of record consists of the 
veteran's death certificate, his service medical records, and 
VA treatment records (dated in March 1997).

The veteran died in April 1997.  The veteran's death 
certificate lists as the immediate cause of death 
dehydration, as a consequence of dementia.  No other 
significant conditions, which contributed to death but did 
not result in the underlying cause, are listed.  It is also 
noted that the manner of the veteran's death was from natural 
causes.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of dementia and 
dehydration.

The VA treatment records of March 1997 indicate that the 
veteran had dementia, secondary to stroke and/or Alzheimer's, 
prior to his death.  They also indicate that the veteran had 
had recent episodes of falling, with no clear etiology 
determined.  Additional medical problems listed included low 
blood pressure, chronic obstructive pulmonary disease, and 
peptic ulcer disease.  There was no further reference to the 
veteran's peptic ulcer disease, nor was there any discussion 
of the veteran's service medical history.  It was noted that 
the appellant had reported that the veteran had lost at least 
30 pounds in the previous six months and that he had been 
incontinent of urine and stool for many years.  The veteran 
also had not been eating and drinking well.  The VA visiting 
nurse believed the veteran to be a hospice candidate.  The 
veteran was assessed as having less than six months left to 
live, and he was not to be resuscitated or intubated in the 
event of cardiac arrest.

III.  Analysis

The Board recognizes the appellant's contention that she is 
entitled to service connection for the cause of the veteran's 
death.  The Board also acknowledges the appellant's belief 
that the veteran's service-connected duodenal ulcer prevented 
the veteran from absorbing nutrients and that this 
contributed to his death.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the appellant's claim of service connection for the 
cause of the veteran's (her husband's) death must be denied, 
as it is not well grounded.  With respect to her claim for 
Dependency and Indemnity Compensation, that, too, must be 
denied.

In this instance, the recorded immediate cause of the 
veteran's death was dehydration, as a consequence of 
dementia.  During his lifetime, the veteran was service-
connected for only one disability, a chronically active 
duodenal ulcer.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310;  38 C.F.R. § 3.312(a).  
In this respect, there simply is no competent medical 
evidence of record relating the veteran's disability to his 
death.  Indeed, the pertinent post-service medical evidence 
is silent as to the veteran's service medical history and in 
no way suggests or supports the appellant's contention that 
the veteran's service-connected duodenal ulcer caused or 
contributed to the veteran's death.  Rather, the appellant 
has proffered only her assertions as to such causation or 
contribution.  Here, nothing in the record indicates that she 
is competent to provide a medical opinion as to causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation, competent 
medical evidence is required.  See Grottveit v. Brown.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's cause of death and events in 
service (including his service-connected chronically active 
duodenal ulcer), the appellant has not presented a well 
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  See Caluza v. Brown, supra.  
Also, as the appellant's claim is not well grounded, VA is 
under no duty to assist her in further development of her 
claim.  38 U.S.C.A. § 5107(a).  Nor has the appellant 
provided any indication of the existence of additional 
evidence which would make her claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).

The Board has disposed of this claim on a ground different 
than that of the RO, as allowed by law.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. 
App. 382 (1993).  As such, the Board has considered whether 
the appellant was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the statement of the case 
(dated in September 1997), the Board finds that the appellant 
has been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.  Further, by 
addressing the appellant's claim on the merits, the RO 
provided the appellant's claim greater consideration than 
warranted under the circumstances.  As such, the appellant is 
not prejudiced by the Board's more limited consideration.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).

With respect to the appellant's claim for Dependency and 
Indemnity Compensation, while the record clearly indicates 
that the veteran's death was not the result of his own 
willful misconduct (the death certificate listed the 
veteran's death as from natural causes), the record also 
clearly indicates that the disability rating assigned to the 
veteran's service-connected duodenal ulcer was 20 percent at 
the time of the veteran's death.  As discussed above, 
provisions found in 38 U.S.C.A. § 1318 require the veteran's 
service-connected disability to have been continuously rated 
as totally disabling by a schedular or unemployability rating 
for a period of either five or tens years immediately 
preceding the veteran's death.  Here, while the veteran's 20 
percent disability rating was in effect from July 1951, more 
than the requisite time required, it was not a total rating.  
As such, the appellant is not entitled to Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1318.  See 38 C.F.R. § 3.22.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under provisions of 38 U.S.C.A. § 1318 is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

